COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-027-CR
                                                

 
MICHAEL LYNN SWAFFORD                                                  APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
            FROM THE 213TH
DISTRICT COURT OF TARRANT COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered AAppellant=s
Motion To Withdraw Notice Of Appeal And To Waive And Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been delivered
before we received this motion, we grant the motion and dismiss the appeal. See
id.; Tex. R. App. P. 43.2(f).
                                                                                                                                                                         PER
CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)




 
DELIVERED: April 27, 2006                                                   




[1]See Tex. R. App. P. 47.4.